Citation Nr: 1446258	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee instability.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative arthritis (previously right knee sprain).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1996 to March 2004, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama. 

In a January 2008 rating decision, the RO continued to rate the Veteran's chronic right knee strain as noncompensable.  In April 2009, the rating was subsequently increased to 10 percent disabling, effective January 26, 2007, the date of the Veteran's increased rating claim.  

In February 2011 and January 2012, the Board remanded the claim for additional development.  As a result, in a July 2012 rating decision, the Appeals Management Center (AMC), granted a separate 10 percent disability rating for right knee instability, effective January 26, 2007.  At the same time, the AMC recharacterized the Veteran's service-connected right knee strain as degenerative arthritis and continued the previously assigned 10 percent disability rating.  

In April 2014, the Board remanded the claims for further development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to a higher rating for his service-connected right knee disabilities. 

In April 2012, the Veteran was afforded a VA examination to determine the nature and severity of the Veteran's right knee disabilities.  The April 2012 examiner noted an addendum opinion would be provided once results of a magnetic resonance imaging (MRI) study of the right knee were available.  Pursuant to the April 2014 Board remand, an addendum opinion was obtained in April 2014.  

The April 2014 VA examiner opined the findings of the MRI did not have any additional impact regarding the functional impairment of the Veteran's service-connected right knee disabilities.  Further the examiner noted, the MRI did not explain what appeared to be a mechanical block at 80 degrees flexion.  Significantly, despite the April 2014 VA examiner's advice to schedule the Veteran for an examination by an orthopedist, no such examination has been provided.  As such, pursuant to VA's duty to assist, the Veteran must be afforded an orthopedic examination.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  Thus, the Board finds this matter must be remanded again for an orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of VA treatment for the Veteran's right knee disabilities dated since April 2014 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee disabilities, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for VA examination by an orthopedist, if available, to determine the current nature, extent, and severity of his service-connected right knee disabilities.  

The claims file must be reviewed in conjunction with the examination.  The examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner must inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  

The examiner should also consider whether any additional testing is warranted in light of the findings in April 2012 that the Veteran's arthritis (identified by X-ray results) did not explain what appeared to be a mechanical block at 80 degrees flexion.  See April 2012 VA examination report; see also April 2014 VA medical opinion.  

The examiner should report all pertinent findings.  The examiner should also discuss the impact of the Veteran's right knee disability on his ability to work.  

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

